Title: Opinion of Judge Trowbridge: Suffolk Superior Court, Boston, August 1772
From: Trowbridge, Edmund
To: 


       In the Case of Hill Agt. Whiteing in Ejectment,
       Whether Hills Father died on the 21st or 30th day of October 1732, He i.e. she is alike intitled to recover the 21 acres and 31 Rods of Land, and to recover the same by an Action of Ejectment; therefore on which of those Days he died seised, is an Immaterial Circumstance and not Traversable. Holbeck vs. Bennet, 2 Lev. 11, 2 Saunders 317. Blackwell vs. Eales, 5 Mod. 286. Rex vs. Bishop of Chester, Skin. 660. Lane v. Allexander, Cr. Ja. 202. And the Plaintiff may recover so much as he is Intitled unto, tho it be less Than he demands in Ejectment. 1 Burrows 329. I think the Plaintiff Ought to have Judgment for the 21 Acres and 31 Rods, and Costs.
        Edm: Trowbridge
      